
	
		II
		112th CONGRESS
		2d Session
		S. 2469
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit an agency or department of the United States
		  from establishing or implementing an internal policy that discourages or
		  prohibits the selection of a resort or vacation destination as the location for
		  a conference or event, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect America’s Cities from
			 Government Blacklist Act of 2012.
		2.Limitation on
			 certain travel and conferences policies of agencies of the united
			 statesNo agency or department
			 of the United States may establish or implement an internal policy regarding
			 travel, event, meeting, or conference locations that discourages or prohibits
			 the selection of such a location because the location is perceived to be a
			 resort or vacation destination.
		
